Citation Nr: 1622753	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for endometriosis with pelvic inflammatory disease, ovarian cyst, and irregular menstrual cycles.  

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for sinusitis.  

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 2006 with periods of service in Iraq (from January 2004 to January 2005) and in Kuwait (from November 2005 to December 2005).  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and August 2012 rating decisions by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In January and July 2013, the Veteran requested a videoconference hearing before the Board.  An October 2015 report of general information indicates that she called the RO to reschedule the Travel Board hearing which was scheduled for later that same day.  

The Board notes that the Veteran's claim of service connection for endometriosis was initially denied in a July 2003 rating decision, which noted that service treatment records (STRs) from January 5, 2000, through January 4, 2003, were considered in the decision.  However, a review of the STRs considered by the RO in connection with the July 2003 rating decision did not find the December 2002 STR, which was received by the RO in September 2003, after the July 2003 rating decision that denied the claim.  Therefore, the issue on appeal is a reconsideration of the July 2003 rating decision that denied service connection for endometriosis.  See 38 C.F.R. § 3.156(c).  The Board has recharacterized the issue on appeal accordingly.  

The Veteran had also initiated appeals of denials of service connection for a right breast abscess and for allergic rhinitis (claimed as breathing problems) as due to an undiagnosed illness (claimed as exposure to smoke and dust in Iraq).  However, she did not perfect appeals of those issues following the issuance of a January 2013 statement of the case (SOC).  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January and July 2013 VA Form 9s, the Veteran requested a videoconference hearing before the Board.  As noted above, she was scheduled for a Travel Board hearing on October 8, 2015.  An October 8, 2015, report of general information indicates that the Veteran called to reschedule her Travel Board hearing because she had been in a motor vehicle accident earlier in the week and would not be able to attend the hearing.  Her statement reasonably presents good cause for not reporting for the hearing.  Because she is entitled to such a hearing upon request, and because Travel Board and videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  Additionally, as it is unclear from the record whether the Veteran desires a videoconference hearing or a Travel Board hearing, the AOJ should contact the Veteran to clarify which type of Board hearing she desires.  

Accordingly, the case is REMANDED for the following action:

The AOJ should clarify with the Veteran whether she desires a videoconference or Travel Board hearing to address the issues on appeal.  Thereafter, schedule the Veteran for such hearing and process the appeal in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

